DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 10/6/21. Claims 1, 28, and 29 have been amended and claims 17, 24, 26, and 27 have been cancelled. Claims 1 – 16, 18 – 23, 25, 28, and 29 are now pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16, 18 – 23, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Strandling et al. (U.S. 2018/0089758) in view of Martin et al. (U.S. 2018/0309569). 
Regarding claims 1, 28, and 29, Strandling discloses a computer implemented method for authentication, (“The method can include authenticating the one or more parameters via a public/private key associated with the user”, par. 0132), accessing a digital ledger using a centralized computing platform, (“the logic runs in parallel on all participating computers, and the results are compared by all participants. Participants only change their own version of the ledger”, par. 0079), wherein the digital ledger comprises a decentralized blockchain, (“Blockchain technologies depend on the existence of various networks such as the Internet and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers”, par. 0022), determining a wallet address for a user, (“The wallet stores the user's private key and address for that asset”, par. 0023), wherein the wallet address is associated with a digital token in the digital ledger, (fig. 3), encoding a digitally mapped value based on the wallet address, (fig. 4), enabling access to the digital token, wherein the access is enabled using the encoding  the centralized computing platform, and the digital ledger, (fig. 5). 
Strandling, however, is silent on the issue of unlocking functions in smart contract. In a related art, Martin discloses a blockchain network, wherein Martin further discloses signing a message to unlock functions in a smart contract, (“An authorized user may use a decryption key to unlock the encryption and execute the smart contract”, par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the smart contract teachings of Martin into the art disclosed by Strandling in order to for the privacy of the smart contract to be preserved while allowing the smart contract to be executed as needed, as disclosed by Martin, (par. 0032). 
Regarding claim 2, Strandling discloses appending an entry to the digital ledger, (“The system writes a new entry in the blockchain that reflects the new portfolio composition”, par. 0152). 
Regarding claim 3, Strandling discloses wherein the entry includes the digitally mapped value, (“The interface allows the user to enter a number of coins or percentages with one or the other updated instantly based on the prevailing exchange rates and the current value of the portfolio”, par. 0153). 
(“implementing blockchain-based smart contracts for asset management, including trustless blockchain station contracts of multi-asset portfolios for example. In some examples, a system or method can include receiving, from a buyer and at a smart contract, an identification of a portfolio of blockchain assets (e.g., digital currencies such as Bitcoin or Ethereum”, par. 0046). 
Regarding claim 5, Strandling discloses wherein the digitally mapped value includes the wallet address, a transaction amount, and a type of digital currency, (fig. 3). 
Regarding claims 6 and 7, Strandling discloses wherein the digitally mapped value is hashed, (“The sender and nonce are RLP (recursive length prefix) encoded and then hashed”, par. 0120). 
Regarding claims 8, 9, 19, and 21 – 23, Strandling discloses wherein the digital token is provided via the centralized computing platform from a digital purveyor, (“receiving an entity acceptance of the contract by receiving an amount from the seller”, par. 0047). 
Regarding claim 10, Strandling discloses wherein the digital token provides access to a digital competition platform, (“Many exchanges may do this to help build the ETH ecosystem, while some exchanges may see PRISM as a competitor for their small/mid-dollar retail clients”, par. 0264). 
Regarding claim 11, Strandling discloses wherein the digital token provides a database credit, (“a lot of trades in financial services are currently done on credit and margined or collateralized”, par. 0084). 
Regarding claim 12, Strandling discloses wherein the database credit is enabled using a smart contract, (“Blockchains (e.g., Bitcoin, Ethereum, etc.) have varying degrees of effectiveness in running smart contracts”, par. 0086). 
Regarding claims 13 and 14, Strandling discloses mapping, by the digital purveyor, the digital token to a fiat value, (“it is noted that the concepts herein apply to portfolios of any type of blockchain asset, digital currency or asset, and/or non-blockchain assets such as stock equities, bonds, commodities, real estate, contracts, currencies (e.g., dollars))”, par. 0036). 
Regarding claim 15, Strandling discloses wherein the centralized computing platform ensures that a sum of the platform balances is equal to the digital ledger, (fig. 3). 
Regarding claim 16, Strandling discloses wherein the centralized computing platform provides a balance associated with the wallet address of the user, (fig. 3). 
Regarding claim 18, Strandling discloses wherein the digital token is accessed via the centralized computing platform using a cryptocurrency, (fig. 3, part 304). 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 16, 18 – 23, 25, 28, and 29 have been considered but are moot based on new grounds of rejection. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715       

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715